Citation Nr: 1422828	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-37 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 (2013).

2.  Entitlement to service connection for sleep apnea, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

4.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

5.  Entitlement to service connection for restless leg syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.

In July 2011, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in September 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

The Board notes that the September 2011 remand directed that a Statement of the Case was to be promulgated by the RO concerning the issue of entitlement to a disability rating greater than 20 percent for multilevel spondylosis of the cervical spine with headaches.  While a Statement of the Case was issued in September 2010,  there is no subsequent substantive appeal of record.  Thus, the Board does not currently have jurisdiction over the issue.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

Compensation may be paid to a Persian Gulf Veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more before December 31, 2016, following such service.  38 U.S.C.A. § 1117  (West 2002 & Supp. 2013); 38 C.F.R. § 3.317 (2013). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection. 

Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117  is a chronic disability resulting from: (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection. 
38 U.S.C.A. § 1117(a)(2) ; 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may also be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastroesophageal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

A chronic disability for purposes of 38 U.S.C.A. § 1117  is one that has existed for six months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period. 38 C.F.R. § 3.317(a)(3).

Previously, VA regulations listed three disabilities as medically unexplained chronic multisystem illnesses.  VA has amended its regulations to clarify that these are only examples and that a broader array of unspecified conditions could be medically unexplained chronic multisystem illnesses.  75 Fed. Reg. 61,995 (Oct. 7, 2010).  The Veteran's claimed disabilities have been attributed to diagnosed illnesses and disabilities, but it is not clear whether any of these could be considered medically unexplained chronic multisystem illnesses (except that VA regulations appear to preclude service connection for gastroesopageal reflux disease (GERD) on this basis.)  See 76 Fed. Reg. 41,690 -01 (Jul. 15, 2011) (comments to amendment to be codified at 38 C.F.R. § 3,317(a)(2)(i)(B)(3)).

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

Presumptive service connection has been established for functional gastrointestinal disorders.  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Note to 38 C.F.R. 3.317(a)(2)(i)(B)(3).

Inasmuch as the Veteran's service records show that he served in Southwest Asia in an evaluation report dating from July 1, 1994, to July 1, 1995, he is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.

Regarding the Veteran's claim of service connection for irritable bowel syndrome, he contends that this is due to a Gulf War Syndrome.  In addition, service treatment records show that the Veteran was treated for acute gastroenteritis on March 1991, April 1994, June 1995, and August 1995.  His symptoms included vomiting and diarrhea.  A post-service letter from a private physician dated in June 2007 indicates that the Veteran had irritable bowel syndrome.  

With respect to the Veteran's claims of service connection for sleep apnea, chronic fatigue syndrome, and restless leg syndrome, he contends that these ailments are due to an undiagnosed illness.  Post-service VA medical records dated from May 2007 to February 2011 show that the Veteran had a history of restless leg syndrome and sleep apnea.  A June 2007 letter from a private physician indicates that the Veteran had chronic fatigue, and in an October 2009 VA medical report, the Veteran reported experiencing chronic fatigue. 

The Veteran contends that his claimed disabilities are part of a constellation of symptoms as due to an illness as described under 38 C.F.R. § 3.317.  38 C.F.R. § 3.317(a)(4).  Clarification is needed as the prior examiner directly contradicted VA policy with regards to undiagnosed illnesses attributable to service in Southwest Asia; created internal conflicts within the examination report concerning diagnoses; was unqualified to determine whether the Veteran has a current psychiatric disorder; and ignored the parameters of the prior Board remand.  Thus, the Veteran must be afforded an additional set of VA examinations, this time authored by a physician with the requisite expertise.

The Board additionally notes that the Veteran, during his July 2011 hearing testimony, attributed many of his disabilities to vaccinations while in-service.  The VA examiner should additionally consider these claims.

Additionally, the Veteran should be afforded a VA psychiatric examination to 
determine if he has a psychiatric disorder attributable to service, any incident of service or any of his service-connected disabilities.

The Board is responsible for entering the final decision on behalf of the Secretary in claims for entitlement to Veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, remand instructions to the RO in an appealed case are neither optional nor discretionary.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998) (the U.S. Court of Appeals for Veterans Claims vacated and remanded a Board's decision because it failed to ensure that the RO achieved full compliance with specific instructions in a Board remand).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Salt Lake City VAMC.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination, conducted by a physician competent to provide the required opinion, to determine whether the diagnoses attributable to his claimed disabilities constitute a medically unexplained chronic multisystem illness, a functional gastrointestinal disorder, or they are otherwise related to service.  All indicated tests and studies should be conducted.  The claims file, including this remand, must be sent to the examiners for review; consideration of such should be reflected in the completed examination report. 

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's symptomatology constitutes:

(a) a medically unexplained chronic multisystem illness (i.e. a cluster of signs or symptoms; a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities).  If so, the examiners should also describe the manifestations of the illness and its severity.

(b) a functional gastrointestinal disorder or;

(c) a disease or disability that otherwise had its onset in service or is related to a disease or injury in service, to include vaccinations while in-service.

The examiner must provide reasons for each opinion. 

If an examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. The absence of evidence of treatment for the claimed conditions in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiners are advised that the Veteran is competent to report his symptoms and history; and such reports, including those of a history of disabilities in the years since his discharge from service, must be specifically acknowledged and considered in formulating any opinions. 

If an examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

3.  The agency of original jurisdiction shall schedule the Veteran for a VA examination with an appropriate physician so as to ascertain the precise nature and etiology of his asserted psychiatric disorder.  All indicated tests and studies should be conducted.  The claims file, including this remand, must be sent to the examiners for review; consideration of such should be reflected in the completed examination report. 

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the any psychiatric disorder diagnosed over the course of this appeal had its onset in service, had its onset in the year immediately following service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that any psychiatric disorder diagnosed over the course of this appeal was caused (in whole or in part) by a service connected disability, to include bilateral shoulder disabilities, multilevel spondylosis of the cervical spine with headaches, tinnitus and bilateral carpal tunnel syndrome.  

(c)  Is it at least as likely as not that is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service connected disability, to include bilateral shoulder disabilities, multilevel spondylosis of the cervical spine with headaches, tinnitus and bilateral carpal tunnel syndrome.  

If a psychiatric disorder is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

